PROMISSORY NOTE
 
$100,000.00
Dallas, Texas
October 24, 2011

 
For value received, OryonTechnologies, LLC (“Maker”) promises to pay to
Eaglecrest Resources, Inc., a Nevada corporation (“Payee”), the principal sum of
One Hundred Thousand and No/100 Dollars ($100,000.00) plus the principal amount
of any additional advances made by or on behalf of Payee to Maker under this
note, in legal and lawful money of the United States of America.
 
This note is issued pursuant to that certain Letter of Intent of even date
herewith between Maker and Payee (the “LOI”).  Capitalized terms not otherwise
defined herein have the meaning ascribed to such terms in the LOI.  Pursuant to
the LOI, Payee has agreed to advance to Maker the LOI Advance of $100,000.00
evidenced by this note.  In the event the Closing contemplated by the LOI does
not occur, the principal amount of the LOI Advance together with accrued
interest thereon at the rate of five percent (5%) per annum shall become due and
payable upon on the earlier of (i) receipt by Maker of proceeds from a financing
in an amount not less than $1 million, (ii) when, upon the occurrence and during
the continuance of an Event of Default (as defined below), such amounts are
declared due and payable by Payee or made automatically due and payable, in each
case, in accordance with the terms hereof, or (iii) a change of control of
Maker.  In the event of the Closing, this note will become an intercompany loan
and Payee agrees to waive all of its rights hereunder to any balance owed by
Maker.
 
Interest shall be computed on the basis of a year of 365 days for the actual
number of days elapsed.  Interest not paid when due shall thereafter bear like
interest as the principal.
 
No interest shall be payable on this note if the Closing of the Plan of
Reorganization occurs.
 
Each maker, surety and endorser of this note expressly waives all notices,
demands for payment, presentations for payment, notices of intention to
accelerate the maturity, protest and notice of protest, as to this note and as
to each, every and all installments hereof.
 
All notices must be in writing.  A notice may be delivered to Maker or Payee at
the address set forth under the signature of each party below, or to a new
address that Maker or Payee has designated in writing.  Notices are deemed
received on the date of delivery if proper documentation of delivery is obtained
by delivering party.  A notice may be delivered in person, by certified mail,
return receipt requested, or by overnight courier.  All payments shall be made
by Maker to Payee at Payee’s address set forth below.
 
If any court determines that any provision of this note is invalid or
unenforceable, any invalidity or unenforceability will affect only that
provision and will not make any other provision of this note invalid or
unenforceable and such provision shall be modified, amended or limited only to
the extent necessary to render it valid and enforceable.
 
The occurrence of any of the following shall constitute an “Event of Default”
under this note:
 
 
 

--------------------------------------------------------------------------------

 
 
A.           Maker shall fail to pay (i) when due any principal payment on the
due date hereunder or (ii) any interest payment or other payment required under
the terms of this note on the date due and such payment shall not have been made
within thirty (30) days of Maker’s receipt of written notice from Payee of such
failure to pay; or
 
B.           Maker shall (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of its or
any of its creditors, (iii) be dissolved or liquidated, or (iv) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it.


Upon the occurrence of any Event of Default and at any time thereafter during
the continuance of such Event of Default, Payee may, by written notice to Maker,
declare all unpaid outstanding principal and accrued interest payable by Maker
hereunder to be immediately due and payable without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived,
anything contained herein to the contrary notwithstanding.  In addition to the
foregoing remedies, upon the occurrence and during the continuance of any Event
of Default, Payee may exercise any other right power or remedy permitted to it
by law, either by suit in equity or by action at law, or both.
 
Maker agrees to reimburse Payee for all costs of collection or enforcement of
this note (including, but not limited to, reasonable attorneys' fees) incurred
by Payee. Neither this note nor any rights hereunder may be assigned, conveyed
or transferred, in whole or in part, by Maker without Payee’s prior written
consent. The rights and obligations of Maker and Payee under this note shall be
binding upon and benefit their respective permitted successors, assigns, heirs,
administrators and transferees.
 
This note shall be governed by the laws of the State of Texas.  The federal and
state courts of competent jurisdiction located in Dallas County, Texas shall
have personal jurisdiction over Maker and no action to interpret or enforce this
note shall be instituted in any other jurisdiction.
 

 
MAKER:
     
ORYONTECHNOLOGIES, LLC
     
By:
   
Name:
   
Title:
         
Address:
4251 Kellway Circle
   
Addison, Texas  75001

 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED AND AGREED:
     
EAGLECREST RESOURCES, INC.
     
By:
   
Name:
   
Title:
   

 
Address: 
         

 
 
 

--------------------------------------------------------------------------------

 
 